



Exhibit 10-a-2


April 17, 2017


Werner Lieberherr
EVP & COO, Interior Systems




Dear Werner:


Welcome to Rockwell Collins!


As you know, B/E granted you 67,282 of restricted stock units (“RSUs”) on
November 15, 2016. Pursuant to Section 7 of your RSU Award agreement, the RSUs
have been converted into a cash award of $6,645,306.39.  Attached is a
spreadsheet showing how this amount was calculated. This amount includes
accumulated dividend equivalents on the RSUs as of the closing date.


In accordance with your RSU Award Agreement, the cash award will be credited
with interest of 4% compounded quarterly.  4% is the prime rate as reported in
the Wall Street Journal on April 13, 2017.  Your cash award will be subject to
the applicable terms of the RSU Award Agreement. 


Please call me if you have any questions.




Sincerely,






/s/ Laura A. Patterson
Laura A. Patterson Vice President, Rewards & Labor Strategy
Rockwell Collins






